DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 are pending. 

Response to Arguments

2.	In light of the amendments to the claims, the claim objections of claims 1-7 are withdrawn. 

3. 	Based on the Remarks on pages 8-9, the 35 U.S.C. 101 rejection of claims 8-14 is withdrawn.  

4.	In light of the amendments to the claim 15, the 35 U.S.C. 103 rejection of claim 15 has been withdrawn. 

Allowable Subject Matter

5.	Claims 1-15 are allowed.

Reasons for Allowance

6.	The following is an examiner’s statement of reasons for allowance: 

Amended claims 1-15 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations

In claim 1,… a voice gateway (VGW) comprising a 2G stack to communicate control plane information and user plane information with a 2G User Terminal (UT) via a circuit-switched network without modifications to the 2G-UT, an Iu-CS IP stack, and a relay to map the control plane information between the 2G stack and the Iu-CS IP stack, and vice-versa; a Mobile Switching Center (MSC), connected to the VGW via the Iu-CS IP stack, to manage and establish the voice services between the 2G-UT and a Public Switched Telephone Network (PSTN) based on the mapped control plane information; and a Media Gateway (MGW) connected to the VGW via the Iu-CS IP stack…in combination with other limitations recited as specified in claim 1.

In claim 8,… A voice gateway…comprising: a 2G stack to communicate control plane information and user plane information with a 2G User Terminal (UT) via a circuit-switched network without modifications to the 2G-UT; an Iu-CS IP stack to connect the VGW with a Mobile Switching Center (MSC) that manages and establishes the voice services between the 2G-UT and a Public Switched Telephone Network (PSTN), and to connect the VGW with a Media Gateway (MGW), wherein the MGW communicates the user plane information between the 2G-UT and the PSTN after the MSC has established the voice services; and a relay to map the control plane information between the 2G stack and the Iu-CS IP stack, and vice-versa, wherein the MSC uses the mapped control plane information…in combination with other limitations recited as specified in claim 8.

In claim 15,… communicating, via a 2G stack, control plane information and user plane information with the 2G-UT via a circuit-switched network without modifications to the 2G- UT…establishing, via the Iu-CS stack, a bearer to transport the user plane information between the 2G-UT and the PSTN; connecting the VGW with a Media Gateway (MGW), wherein the MGW communicates the user plane information between the 2G-UT and the PSTN after the establishing; and transporting the user plane information between the 2G-UT and the PSTN after the establishing over the packet-switched network…in combination with other limitations recited as specified in claim 15.

The first closest prior art of record Tapia (as cited in the IDS dated 01/12/2021)  FIG 1, 102, 140, 142, FIG. 5, 502, 504, [0010], [0011], [0014], [0018], [0019] [0030] discloses 2G Access Network to communicate control-plane and user-plane information via the circuit-switched network unmodified to the mobile device, [0029], the Iu-CS interface, FIG 1, 122, [0014], [0029], The MSC communicating over the Iu-CS interface, 112, 132, The MSC 122 to manage and establish voice services between the 2G 

The second closest prior art of record is Hallenstall et al, WO 2008087521 (as cited in the IDS dated 01/12/2021) FIG. 1, 170, 196, 198, FIG 3, pages 7-8 discloses the MSC and MGW between the PSTN and the user terminal and using an interface to transfer control plane and user plane information between the mobile station and the packet mobile switching center over the packet switched network. Hallenstall does not explicitly disclose the voice gateway (VGW) comprising a 2G stack to communicate control plane information and user plane information with a 2G User Terminal (UT) via a circuit-switched network without modifications to the 2G-UT, an Iu-CS IP stack, and a relay to map the control plane information between the 2G stack and the Iu-CS IP stack, and vice-versa; a Mobile Switching Center (MSC), connected to the VGW via the Iu-CS IP stack, to manage and establish the voice services between the 2G-UT and a Public Switched Telephone Network (PSTN) based on the mapped control plane information; and a Media Gateway (MGW) connected to the VGW via the Iu-CS IP stack (as disclosed in claim 1) and a voice gateway…comprising: a 2G stack to communicate control plane information and user plane information with a 2G User Terminal (UT) via a circuit-switched network without modifications to the 2G-UT; an Iu-CS IP stack to 

The third closest prior art of record Sundar et al, US 2003/0134650 Fig. 1, 110, 115, [0010] discloses managing/handling at the MSC 115 voice communication/bearer circuits facilitated between the 2G-UT 102 and PSTN based on control plane information over a packet switch network. Sundar does not explicitly disclose the voice gateway (VGW) comprising a 2G stack to communicate control plane information and user plane information with a 2G User Terminal (UT) via a circuit-switched network without modifications to the 2G-UT, an Iu-CS IP stack, and a relay to map the control .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vilander et al, US 2004/0010609 FIG. 7 paragraph [0011] discloses the user plane protocol stack for the Iu-CS, Iur, and Iub Interfaces and the user plane protocol stack for the Iu-PS Interface.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/           Primary Examiner, Art Unit 2469